UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the Month ofOctober 2010 Commission File Number 000-28998 ELBIT SYSTEMS LTD. (Translation of Registrant’s Name into English) Advanced Technology Center, P.O.B. 539, Haifa 31053, Israel (Address of Principal Corporate Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: x Form 20-F o Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): o Note : Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):o Note : Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant’s “home country”), or under the rules of the home country exchange on which the registrant’s securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant’s security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: o o Yes x No If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- Attached hereto as Exhibit 1 and incorporated herein by reference is the Registrant’s press release datedOctober 3, 2010. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ELBIT SYSTEMS LTD. (Registrant) By: /s/ David Block Temin Name: David Block Temin Title: Executive Vice President, Chief Legal Officer and Chief Compliance Officer Dated:October 4, 2010 EXHIBIT INDEX Exhibit No. Description 1. Press Release datedOctober 3, 2010 Exhibit 1 Elbit Systems Awarded Asian Tank Upgrade Contract Valued at Approximately $56 Million Haifa, Israel, October 3, 2010 – Elbit Systems Ltd. (NASDAQ and TASE: ESLT)announced today that it was awarded an approximately $56 million tank upgrade contract from a customer in Asia. Under the contract, the tank upgrade project will include the installation of advanced battle management systems, as well as cutting edge observationandsurveillance systems. The project will be completed within two years. Joseph Ackerman, Elbit Systems' President and CEO, noted: "Our selection for this upgrade project, following previous projects we have carried out for this customer, attests to the high level of satisfaction with our systems and performance." Ackerman added that both Elbit Systems subsidiaries Elbit Systems Land & C4I – Tadiran and Elbit Systems Electro-optics – Elop will take part in the project, and the successful synergy among Elbit Systems' different units enables the Company to offer its customers cutting edge, end-to-end solutions. About Elbit Systems Elbit Systems Ltd. is an international defense electronics company engaged in a wide range of programs throughout the world. The Company, which includes Elbit Systems and its subsidiaries, operates in the areas of aerospace, land and naval systems, command, control, communications, computers, intelligence surveillance and reconnaissance ("C4ISR"), unmanned aircraft systems ("UAS"), advanced electro-optics, electro-optic space systems, EW suites, airborne warning systems, ELINT systems, data links and military communications systems and radios.The Company also focuses on the upgrading of existing military platforms, developing new technologies for defense, homeland security and commercial aviation applications and providing a range of support services. For additional information, visit: www.elbitsystems.com. Company Contact: IR Contact: Joseph Gaspar, Executive VP & CFO Ehud Helft / Kenny Green Dalia Rosen, VP & Head of Corporate Communications CCG Investor Relations Elbit Systems Ltd Tel:+972-4-8316663 Fax: +972-4-8316944 Tel: 1-646-201-9246 E-mail: j.gaspar@elbitsystems.com E-mail: elbitsystems@ccgisrael.com dalia.rosen@elbitsystems.com This press release contains forward-looking statements (within the meaning of Section 27A of the Securities Act of 1933, as amended and Section 21E of the Securities Exchange Act of 1934, as amended) regarding Elbit Systems Ltd. and/or its subsidiaries (collectively the Company), to the extent such statements do not relate to historical or current fact.Forward Looking Statements are based on management’s expectations, estimates, projections and assumptions.Forward-looking statements are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995, as amended.These statements are not guarantees of future performance and involve certain risks and uncertainties, which are difficult to predict.Therefore, actual future results, performance and trends may differ materially from these forward-looking statements due to a variety of factors, including, without limitation: scope and length of customer contracts; governmental regulations and approvals; changes in governmental budgeting priorities; general market, political and economic conditions in the countries in which the Company operates or sells, including Israel and the United States among others; differences in anticipated and actual program performance, including the ability to perform under long-term fixed-price contracts; and the outcome of legal and/or regulatory proceedings.The factors listed above are not all-inclusive, and further information is contained in Elbit Systems Ltd.’s latest annual report on Form 20-F, which is on file with the U.S. Securities and Exchange Commission. All forward-looking statements speak only as of the date of this release. The Company does not undertake to update its forward-looking statements.
